Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4, 8-10 and 12 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Brooks (US 2001/0032892).
Brooks discloses:
1. A fluid delivery system (e.g., FIGS 3, 9), comprising:
a smart hose, comprising:
a fluid conduit (10) configured to deliver a fluid (e.g., para. 0034); and 
a first electrically conductive element (32) configured to deliver electricity through a length of the smart hose (e.g., para. 0034), wherein the smart hose is configured to provide for power line communications (PLC) via the first electrically conductive element (the electrical wire itself is capable of transmitting power and communication signals);
a master hub (22) disposed on a fluid delivery device (e.g., the “fire engine”, or the “pumper”); and
at least one slave hub (24, which is read to include the “suitable connector” described at para. 0033) disposed on the smart hose and communicatively coupled to the master hub; and
a smart fitting (the second member 24, FIG 3; consistent with Applicant’s description of the smart fitting at Applicant’s para. 0075, PGPub) coupled to the smart hose via the first electrically conductive element (they are electrically coupled; see para. 0033) and configured to provide for the (PLC) via the first electrically conductive element (24 itself is also therefore capable of handling PLC signals).
2. The system of claim 1, comprising a second slave hub disposed on a second location on the smart hose and communicatively coupled to the master hub (see FIG 3, including two slave hubs 24), or a second smart hose comprising a second fluid conduit configured to deliver a second fluid and a second electrically conductive element configured to deliver electricity through a second length of the second smart hose (this limitation is recited in alternative format and therefore not positively required of the claim).
3. The system of claim 1, wherein the slave hub is configured to communicate data to a second system (the slave hub itself is so capable, as it contains signal conductive elements, for example see para. 0011 which discusses communication with a signal device mounted on the nozzle; note that the second system is not positively required of the claim, but is rather recited as intended for use with the positively required slave hub, so as to define a capability of the slave hub).
4. The system of claim 3, wherein the second system comprises a sensor system, an information display system, a data input system (such as the signaling device, e.g., 16, para. 0011, 0034), or a combination thereof (further defining the second system does not act to transform it into a positive requirement of the claim, and this limitation is met in that Brooks’ slave hub is capable of use with such a second system).
8. The system of claim 7, wherein the PLC comprises amplitude shift keying, frequency modulation, or a combination thereof (the electrical wire is capable of transmitting such power line communications).
9. The system of claim 1, wherein the fluid delivery device comprises a proportioner system (the regulator controller and servo valves of FIG 9; alternatively the master hub is read as the regulator controller ad proportioner is read as the servo valves) configured to deliver one or more fluids (water, air), and wherein the fluid is included in the one or more fluids.
10. The system of claim 1, wherein the fluid delivery device or the smart hose comprises a second master hub (the remote signaling device, e.g. 16, at the nozzle) communicatively coupled to the at least one slave hub (24), to a second slave hub (the other member 24), or to a combination thereof (as shown in FIG 3).
12. The system of claim 1, wherein the smart hose comprises a second electrically conductive element configured to deliver electricity through the length of the smart hose (a plurality of wires 32 are disclosed, e.g., para. 0034).



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5, 6 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks in view of Bourget (US 2006/0289561).
Regarding claims 5 and 6, Brooks discloses the invention as claimed with exception to the energy recovery system coupled to the smart hose, wherein the energy comprises a thermal energy and wherein the energy recovery system is configured to transform the thermal energy into electricity.  However Bourget teaches the use of a temperature sensing element (thermocouple 112, which converts thermal energy into electrical voltage) on a similar smart hose.  To monitor the temperature on or around Brooks’ hose, it would have been obvious to use a thermocouple therewith (i.e., an energy recovery system coupled to the smart hose which transforms thermal energy into electricity), as taught by Bourget.
Regarding claim 17, Brooks discloses a fluid delivery system, comprising: 
a proportioner system (the servo valves of FIG 9) configured to control a pressure, a temperature, a flow, or a combination thereof, of a first fluid (compressed air) and of a second fluid (pressurized water); and 
at least one smart hose (10) configured to deliver the first fluid or the second fluid to a spray gun (10 is so capable, just as it delivers the fluids to nozzle 26, note that the spray gun is not positively recited), wherein the smart hose comprises a hollow conduit (through which the air/water flow) configured to deliver the first fluid or the second fluid and a first conductive layer (32) configured to deliver electricity through a length of the smart hose, 
a master hub (22; alternatively the “regulator controller” of FIG 9; alternatively again the signaling device 16) disposed on the proportioner system; and 
at least one slave hub (24, which is read to include the “suitable connector” described at para. 0033) disposed on the smart hose and communicatively coupled to the master hub.
Brooks does not disclose the first conductive layer (electrical wire 32) to be disposed external to the hollow conduit, and arguably does not disclose the electrical wire (32) to be a first conductive “layer”.  However, see Bourget, which teaches that it was known to form a similar electrical conductor as a “layer” (40, 42; FIG 1) which is disposed external to a similar hollow conduit (the opening provided through the center of hose assembly 12, compare to Applicant’s “hollow conduit 214” which is merely the open space through the center of the hose).  To similarly conduct signals along the length of Brooks’ hose and reduce the risk of fluid contacting the electrical wire, it would have been obvious to use a signal conducting “layer” disposed external to the hollow conduit, as taught by Bourget.
Regarding claim 18, Brooks discloses wherein the slave hub is configured to communicate data to a second system (it is so capable, such as to the signaling device (16) or to the regulator controller of FIG 9).
Regarding claim 19, Brooks discloses wherein the second system comprises a sensor system, an information display system, a data input system (the signaling system, 16), or a combination thereof.
Regarding claim 20, see the analysis of claims 5 and 6 set forth immediately above.

Claim(s) 17-19 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Brooks in view of Shoap (US 2009/0071665).
Regarding claim 17, Brooks discloses a fluid delivery system, comprising: 
a proportioner system (the servo valves of FIG 9) configured to control a pressure, a temperature, a flow, or a combination thereof, of a first fluid (compressed air) and of a second fluid (pressurized water); and 
at least one smart hose (10) configured to deliver the first fluid or the second fluid to a spray gun (10 is so capable, just as it delivers the fluids to nozzle 26, note that the spray gun is not positively recited), wherein the smart hose comprises a hollow conduit (through which the air/water flow) configured to deliver the first fluid or the second fluid and a first conductive layer (32) configured to deliver electricity through a length of the smart hose, 
a master hub (22; alternatively the “regulator controller” of FIG 9; alternatively again the signaling device 16) disposed on the proportioner system; and 
at least one slave hub (24, which is read to include the “suitable connector” described at para. 0033) disposed on the smart hose and communicatively coupled to the master hub.
Brooks does not disclose the first conductive layer (electrical wire 32) to be disposed external to the hollow conduit, and arguably does not disclose the electrical wire (32) to be a first conductive “layer”.  However, see Shoap, which teaches that it was known to form a similar electrical conductor as a “layer” (165, 170; FIG 1C) which is disposed external to a similar hollow conduit (the opening through the center of 180; compare to Applicant’s “hollow conduit 214” which is merely the open space through the center of the hose).  To similarly conduct signals along the length of Brooks’ hose and reduce the risk of fluid contacting the electrical wire, it would have been obvious to use a signal conducing “layer” disposed external to the hollow conduit, as taught by Shoap.
Regarding claim 18, Brooks discloses wherein the slave hub is configured to communicate data to a second system (it is so capable, such as to the signaling device (16) or to the regulator controller of FIG 9).
Regarding claim 19, Brooks discloses wherein the second system comprises a sensor system, an information display system, a data input system (the signaling system, 16), or a combination thereof.

Response to Arguments
Applicant's arguments filed 12/1/22 have been fully considered but they are not persuasive.  
In response to Applicant’s arguments regarding the smart hose being configured to provide power line communications via the first electrically conductive element, it is the examiner’s position that this limitation is met by the ability of Brooks’ conductive element to conduct power and digital data signals.  This is seen as an inherent feature of Brooks’ “electrical wire”, since both power and digital data signals can be electrical.  Applicant’s argument that the phrase “configured to” requires that the wire is “designed to” conduct PLC (Remarks, pp. 7-8) is of little consequence, as this merely describes a designer’s state of mind regarding the intended use of the wire, and is therefore met in that the wire is capable of being used as intended.
  In response to Applicant’s argument (Remarks, pp. 8-9) that Brooks’ smart fitting isn’t coupled to the smart hose via the first electrically conductive element, consider that Brooks’ smart fitting is electrically coupled to the smart hose via the first electrically conductive element of the smart hose (even if not structurally connected via the first electrically conductive element).  For example, see para. 0033 where it is described that “[l]ow voltage connection at the couplings is accomplished by a suitable connector, which effectively allows transmission of current and communication.”  
	In response to Applicant’s argument (pp. 10) that Brooks’ wires 32 are internal to the hose 10, note that the claim language requires “wherein the first conductive layer is disposed external to the hollow conduit”, and that Applicant’s “hollow conduit” is mapped in Applicant’s specification as the space 214 through which fluid flows.  Similarly, Brooks’ hollow conduit, Bourget’s hollow conduit, and Shoap’s hollow conduit are read as the open space in the middle of the respective hose, through which fluid flows.  What is more, Bourget and Shoap each disclose the first conductive layer to be disposed external to this hollow conduit (contrast with Brooks, which discloses the first conductive layer to be located within the hollow conduit).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (Remarks, pp. 11-14), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Note that changing the location of Brooks electrical wire to be external of the flow path would have also been done in order to reduce the risk of fluid contacting the electrical wire.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
12/13/22